DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence dated November 4, 2020.
	Claims 1, 7, 10, 15, and 18 are amended; claims 2, 11, and 16 were previously canceled.  Claims 1, 3-10, 12-15, and 17-20 are pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2020 has been entered.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-10, 12-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  

	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI). 
	Per Applicant's claims, 
Claims 1, 3-9 are a method, which is a process.
Claims 10, 12-14 are a system, which is a machine.
Claims 15, 17-20 are a non-transitory computer readable medium, which is an article of manufacture.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).

A method for identifying a legal concept associated with a legal document, comprising:
identifying a statement and an associated citation to a cited document in a legal document
determining a correspondence between a statement in the cited document and the statement identified in the legal document; and
identifying a legal concept as the statement identified in the legal document based on the correspondence.
Claims 10 and 15 have a similar abstract idea but without the explicit "method" preamble.
The abstract idea steps recited in claims 1, 10, and 15 are those which could be performed mentally.  First, statements and associated citations could be identified mentally, and this can be done based on a type of the cited document, such as order, decision, or appellate decision.  Then a correspondence between a statement and a statement identified in the legal document can be determined mentally, because one can use comparison between the different statements to see how similar they are.  For instance, a reasoning in a district court decision could be restated or quoted in the appellate decision, and one could recognize that.  Then, a legal concept as the statement identified in the legal document could be identified mentally.  This is commonly referred to as "issue spotting" and is performed by law students and attorneys, mentally, on a regular basis.  Therefore, under a broadest reasonable 
Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).  See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
Claim 1 has the element of using a trained machine learning model, using a trained machine learning model, , based on a type of the cited document, the trained machine learning model trained using training legal documents annotated to identify statements and associated citations;

Claim 10 has the additional elements of:
An apparatus, comprising: a processor; and
a memory to store computer program instructions for identifying a legal concept associated with a legal document, the computer program instructions when executed on the processor cause the processor to perform operations
using a trained machine learning model, based on a type of the cited document, the trained machine learning model trained using training legal documents annotated to identify statements and associated citations
Claim 15 has the additional elements of:
A non-transitory computer readable medium storing computer program instructions for identifying a legal concept associated with a legal document, which, when executed on a processor, cause the processor to perform operations
using a trained machine learning model, based on a type of the cited document, the trained machine learning model trained using training legal documents annotated to identify statements and associated citations
These elements are merely instructions to apply the abstract idea to a computer because they merely state that there is a processor and memory (that stores computer programing instructions) which perform the steps of the abstract idea.  The abstract idea steps are the applied steps to the additional elements, and this considers the claim as a whole.  Processors and memory are known to be elements of a generic computer.  Therefore, claim 10's elements are merely instructions to apply the abstract idea to a 
For the using a trained machine learning model, which has been (in the past) trained using training legal documents annotated to identify statements and associated citations, this is merely an applied element with no integration into the abstract idea.  It merely must be "used," and therefore under MPEP 2106.05(f)(2) it is not a practical application.   
Applicant's use of a trained machine learning model is a more specific recitation of using software to tailor information and provide it to the user on a generic computer.  See MPEP 2106.05(f)(2), Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015).  Here, the software is a trained machine learning model, and it is used to provide an output (tailor information and provide it to the user) that is identifying a statement and an associated citation to a cited document in a legal document.  Therefore, this element is a specific example of "computer or other machinery" because of its function, to tailor information and provide it to the user.  
Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).  See MPEP 2106.05.  
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  This has been reconsidered and the same conclusion is reached, including "in combination," as a single generic computer could perform these steps, and the program instruction elements (smart contract, distributed ledger) are claimed in an "apply it" manner and therefore are being used in their ordinary capacity to implement the abstract idea.  Therefore, Applicant's additional elements in combination are well-understood, routine, and conventional activity and Applicant has not claimed significantly more than the abstract idea.  
Per claims 3, 6, 11, 12, and 17 the abstract idea is further defined with limitations that further define the mental process in claims 1 and 10.  These limitations further identify or make determinations about the legal statements, concepts, or other aspects of the legal or citation documents.  Limitations such as identifying statements and sentence boundaries, such as periods, are 
Per claims 4 and 13, the limitation of a machine readable representation of the citation and retrieving the cited document based on the machine readable representation is insignificant extra solution activity because it is mere data gathering.  
Per claims 5 and 14, which are similar in scope, the abstract idea is further defined because a filter is claimed, and a filter is, under a broadest reasonable interpretation, a comparison step that could be performed mentally.  Therefore, claims 5 and 14 merely further define the abstract idea of the independent claims.
Per claims 7 and 18, which are similar in scope, the abstract idea is further defined by parsing the legal document based on candidate statements, which under a broadest reasonable interpretation is separating words, which can be done mentally as an observation.  The application of a trained machine learning model to identify the statement is a mere applied step which is shown because Applicant recites, "applying."  Under MPEP 2106.05(f), where elements are invoked as tools merely to execute the abstract idea, they are merely "apply it" steps and therefore are not a practical application (see 2019 PEG) or significantly more.  
Per claims 8, 9, 19, and 20, the limitations are for generating a map between a legal document and other legal documents, and the map being a directed graph with edges and nodes connecting documents.  These are mathematical concepts under graph theory, which can be performed with pen and paper.  Graph theory is an applied math concept which here could be a mental process or a mathematical relationship, in 
Therefore, claims 1, 3-10, 12-15, and 17-20 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10, 12-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yacov et al., US PGPUB 2015/0269691 A1 ("Yacov") in view of Badenes et al., US PGPUB 2018/0232358 A1 ("Badenes"), in further view of Jackson, US PGPUB 2016/0103823 A1 ("Jackson"). 
Per claims 1, 10, and 15, which are similar in scope, Yacov teaches in the abstract "A computer implemented method, a computerized apparatus and a computer 
	Then, Yacov teaches identifying a statement and an associated citation to a cited document in a legal document in par 032: "In Step 120, a citation in a legal reasoning of another legal document may be identified. The citation may refer to a legal document. In some exemplary embodiments, some citations may refer to a portion of the legal document, such as by citing page numbers. As an example, legal reasoning which is found in document A may cite document B, or specific pages in document B."  The legal reasoning teaches a statement and a citation teaches an associated citation to a cited document.  
	Yacov then teaches determining a correspondence between a statement in the cited document and the statement identified in the legal document in par 033 where a "cosine similarity measurement" is determined to determine the similarity between the "citing legal reasoning" (the statement identified in the legal document, the statement that is doing the citing) and the "cited legal reasoning" (the statement which is cited by the citing legal reasoning).  
	Yacov then teaches and identifying a legal concept associated with the legal document as the statement identified in the legal document based on the correspondence in par 035 where when the legal reasoning graph is generated, the graph is based on the "cited legal reasonings."  The nodes in the graph are the legal reasoning, and the legal reasonings are further classed in par 037, which preserves the legal reasonings but also identifies them as more than simply a reasoning.  Under a broadest reasonable interpretation in light of the specification (see Applicant 
	Further the additional step of identifying a legal concept as the statement is taught by Yacov in par 046 where the idea of a "mega reasoning" is taught.  The reasoning (the statement) by virtue of being connected to nodes (Applicant's based on the correspondence) is then identified as a mega reasoning, which under a broadest reasonable interpretation teaches a legal concept because it is an idea, formulated as a reasoning, that is shared across many documents (based on the number of nodes).  
	Badenes teaches a method to detect citations to a legal case in a plurality of legal documents.  See abstract.
	Badenes teaches [identifying a statement and an associated citation to a cited document in a legal document] using a trained machine learning model in par 045 where the LCA program detects citations which are the citation, to a case, as well as the statement about the case.  The LCA is a machine learning algorithm because it is trained as taught in par 052 and subsequent paragraphs.  The citations are both the citation to a case as well as the statement about the case because as shown in pars 017-019 each citation has a "tone" that is analyzed, which refers to the statement about the citation.  This is because a citation in a legal document is always accompanied by explanation, in other words, a statement; a citation is never simply on its own ("Marbury v. Madison" with no reference before or after as to why it is being the trained machine learning model trained using training legal documents annotated to identify statement and associated citations in par 052 where annotations correspond to an associated set of citations, and that labeled training data is sued, which is "known annotations corresponding to citations in legal documents).  
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the statement and citation correspondence teaching of Yacov with the using a trained machine learning model and model trained using training legal documents annotated to identify statement and associated citations teaching of Badenes because Badenes teaches the following improvement in par 012:
Embodiments of the present invention recognize that the process of associating a signal with a legal case can be improved by breaking down a cited case by emotion, style of language, and social tendencies. Embodiments of the present invention recognize that the process of associating a signal with a case can be improved by providing signals that correspond to an individual justice's tone regarding a particular legal case. Embodiments of the present invention recognize that the process of associating a signal with a case can be improved by providing signals that correspond to an average tone of all of the justices who have cited to a particular legal case.

One would be motivated to modify Yacov with Badenes because this particular improvement of Badenes would add signals to a case that correspond to the author of the case, the judge.  This would improve Yacov because how a case is cited (the tone of the statement) is influential to how the case is used by a practitioner.  See par 009.  Currently this is done by "attorney editors," see par 010, but Badenes teaches performing these steps on a computer without attorney editors.  Therefore one would have a reasonable expectation of success in combining Yacov and Badenes because both are performed on computers, and one would be motivated to combine the two machine learning teaching because the result would be additional useful information to present to customer of the information, such as an attorney.  Therefore, for these reasons, one would be motivated to modify Yacov with Badenes.  
	Yacov and Badenes in combination do not teach based on a type of document (per using and training machine learning).  
	Jackson teaches machine learning free-form textual rules and provisions from legal documents.  See abstract.
	Jackson teaches based on a type of document in par 013 where the document classifier module (the trained machine learning program) defines a 'document type,' for example, as a certificate of incorporation.  Also taught in par 013 is that a labeled training set (the training by type of document) is used so that document types are identified "based on the document's identifying legal characteristics."  
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the corresponding statement and citation teaching of Yacov, in combination with the machine learning teaching for learning citations and statements teaching of Badenes because it would improve the multiple documents as taught by Badenes.  Badenes teaches multiple legal documents including a "case brief, memorandum of law, motion, and/or any other legal document written by a lawyer."  Par 018.  Therefore, Badenes in combination with Yacov teaches multiple documents but no way to classify them.  One would therefore be motivated by 
	Per claims 3 and 12, which are similar in scope, Yacov, Badenes, and Jackson teach the limitations of claim 1, above.  Yacov further teaches comparing possible statements identified in the cited document with the statement identified from the legal document in par 020: "In some cases, a cause of linkage between the two legal reasonings may be textual similarities between the two legal reasonings (e.g., using cosine similarity analysis)."
	Per claims 4 and 13, which are similar in scope, Yacov, Badenes, and Jackson teach the limitations of claims 3 and 12, above.  Yacov further teaches determining a machine-readable representation of the citation to the cited document; and retrieving the cited document based on the machine-readable representation in pars 030-031: "In Step 100, legal documents may be obtained. The legal documents may be obtained in electronic format. In some exemplary embodiments, the legal documents may be obtained from a repository of legal documents.  In Step 110, each legal document is partitioned into one or more legal reasonings. The document may be partitioned to text portions which are determined to be referring to a single concept, 
	Per claims 5 and 14, which are similar in scope, Yacov, Badenes, and Jackson teach the limitations of claims 3 and 12, above.  Yacov further teaches filtering the possible statements prior to the comparing in par 031: "In some exemplary embodiments, portions of the document may be removed, such as paragraphs listing arguments of the parties in a court decision, paragraphs which depict the factual pattern, or the like."  This teaches filtering because parts of the documents are removed. 
	Per claims 6 and 17, which are similar in scope, Yacov, Badenes, and Jackson teach the limitations of claims 1 and 15, above.  Yacov further teaches identifying the statement and the associated citation to the cited document in the legal document based on identifying sentence boundaries identified in the legal document in par 031: "The document may be automatically partitioned based on textual similarity between sentences, paragraphs, or the like. Automatic partitioning may be performed using automatic topic summarization of each sentence, paragraph, or portion of text and may be based on identification of cut points in which the topic is changed in the document."  Yacov also teaches identifying … based on candidate statements identified in the legal document in par 033: "In Step 122, the cited reasoning within the cited legal document is determined. The determination may be automatic and it may be based on identification of similarity between the citing legal reasoning and the cited legal reasoning, such as, for example, using cosine similarity measurement. Additionally or alternatively, the determination may take into account NER analysis to determine if both legal reasonings refer to a same entity or a same class of entities."
	Yacov does not teach identifying the statement and the associated citation to the cited document in the legal document based on candidate citations identified in the legal document.
	Badenes teaches identifying the statement and the associated citation to the cited document in the legal document based on candidate citations identified in the legal document in par 052 where a training model is built, which teaches candidate citations identified in the legal document, and then Badenes teaches identifying the statement and the associated citation to the cited document in the legal document in par 054 where the first subset that is used to build the training model (teaching "the legal document" because the legal document is one of a set of legal documents in the training module) is also used to identify the statement and associated citation.  This is because when the tone is determined, see "tone of frustration" and "tone of disgust." 
	Per claims 7 and 18, which are similar in scope, Yacov, Badenes, and Jackson teach the limitations of claims 6 and 17, above.  Yacov further teaches parsing the legal document based on the candidate citations identified in the legal document, the candidate statements identified in the legal document, and the sentence boundaries identified in the legal document in par 031 where partitioning teaches parsing: "In Step 110, each legal document is partitioned into one or more legal reasonings. The document may be partitioned to text portions which are determined to based on the parsed legal document in par 032 where after the document is partitioned (parsed), a "citation in a legal reasoning of a notehr legal document may be identified.
	Yacov does not teach applying the trained machine learning model to identify the statement and the associated citation to the cited document in the legal document based on the parsed legal document.
	Badenes teaches applying the trained machine learning model to identify the statement and the associated citation to the cited document in the legal document based on the parsed legal document in par 054 where the first subset that is used to build the training model (teaching "the legal document" because the legal document is one of a set of legal documents in the training module) is also used to identify the statement and associated citation.  This is because when the tone is determined, see "tone of frustration" and "tone of disgust." Examiner notes that as Yacov already teaches a parsed legal document, Badenes does not need to also teach this limitation, rather in combination Badenes' teachings are applied to the parsed legal document of Yacov.  
identifying other legal documents associated with the legal concept in par 061: "Additionally or alternatively, Graph GUI Module 350 may provide an interactive GUI to allow user to review portions of the legal reasoning graph, review the legal reasonings within the graph, legal documents associated with the legal reasoning graph, review metadata of the graph, or the like." and generating a map showing a relationship between the legal document and the other legal documents in par 061 where a legal reasoning graph is displayed.  This teaches other legal documents because the graph is composed of more documents than the original two, taught by Yacov, of "cited" and "citing" legal reasoning (which come from two different documents).  
	Per claims 9 and 20, which are similar in scope, Yacov, Badenes, and Jackson teach the limitations of claims 8 and 19, above.  Yacov further teaches generating a directed graph having nodes representing the legal document and the other legal documents, and edges connecting the nodes, the edges directed from a node representing a citing document to a node representing a cited document in par 070: "legal reasoning in the graph may be represented using a node. Edges may be used to represent citations. For example, Node 456 may represent a legal reasoning from a legal document which is referred to as Smith V. Doe, which was issued on June 2002. As the legal reasoning represented by Node 456 cites a legal reasoning that is represented by Node 452, an edge, which may or may not appear to be directed, may connect the two nodes."  See also Fig 4, Item 440.  
	Therefore, claims 1, 3-10, 12-15, and 17-20 are rejected under 35 USC 103.  

35 USC 101
	On page 9, applicant argues that the limitation, "using a trained machine learning model … the trained machine learning model trained using training legal documents annotated to identify statements and associated citations" is similar to Example 39, the neural networking example.  Examiner disagrees because Example 39 has a critical step of training the neural network using the training set (that is itself also claimed as being created), then creating a second stage training set, and then training the neural network in a second stage.  The specific limitations of course are not the issue, the issue rather is that Example 39 deals with specific machine learning training steps, which result in an arguably improved machine learning algorithm.  Here, Applicant is using an already trained machine learning algorithm.  There is no training claimed nor can that be assumed that Applicant is claiming training without reciting it.  It is also noted, for reference to any potential amendments, that Example 39 claims specific training steps and not merely "training" with the steps being left to broadest reasonable interpretation.  Therefore, Example 39 is not sufficiently similar to Applicant's claims to overcome the 101 rejection.
	As explained above, the recited abstract idea, which is the bulk of the claims, is a mental process because each step as shown above can be done mentally.  Alternatively, it is a certain method of organizing human activity because the steps are particular to the legal profession as practiced by lawyers and therefore are a legal interaction.  

	Applicant then asks for Berkheimer evidence, or suggests that because the additional element is not in the prior art (separate issue), they are not well-understood, routine, and conventional.  The 2B analysis is similar to the Prong 2 analysis (very similar) and the most recent guidance in the MPEP clarifies this.  In MPEP 2106.05(II), it explains that "most of these considerations were already evaluated in Step 2A Prong two."  This is the case here.  Both the identification and the conclusions were carried over and applied. Notably where MPEP 2106.05(f) is used in Prong 2, this is not re-evaluated.  Only MPEP 2106.05(g) (out of (f)(g) and (h)) is re-evaluated.  There is no guidance to re-evaluate MPEP 2106.05(f) elements because they were already evaluated.  
Alice analysis and are not separately evaluated.  
	Therefore, the 101 is maintained.
	35 USC 103
	Applicant has amended the claims which require further search and consideration.  Upon further search and consideration, new art is applied to the amended limitations.  Therefore, the arguments are moot.  
Prior Art Made of Record and Not Relied Upon
	The following prior art is considered relevant to Applicant's disclosure but is not relied upon in the above rejection:
	Hershowitz, Framework for Conducting Legal Research and Writing Based on Accumulated Legal Knowledge, US PGPUB 2011/0289105 A1.
	In par 092, machine learning algorithms can be used to obtain additional keywords to associate with the documents and reinforce keywords already known about a document.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562.  The examiner can normally be reached on M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aryan Weisenfeld can be reached on (571) 272-6602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.